Exhibit 10.71

 

SECOND AMENDMENT TO THE

PTEK HOLDINGS, INC. 401(k) PLAN

(as amended and restated effective December 31, 2001)

 

THIS AMENDMENT to the PTEK Holdings, Inc. 401(k) Plan (the “Plan”) is made on
this 31 day of December 2002, by the Administrative Committee.

 

W I T N E S S E T H :

 

WHEREAS, PTEK Holdings, Inc. maintains the Plan for the benefit of its
employees; and

 

WHEREAS, Section 13.1 of the Plan provides that the Administrative Committee has
the authority to amend the Plan at any time; and

 

WHEREAS, the Administrative Committee desires to amend the Plan (i) to reflect
certain provisions of the Economic Growth and Tax Relief Reconciliation Act of
2001 (“EGTRRA”) and (ii) to make such other changes as provided herein; and

 

WHEREAS, this Amendment is intended as good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with the terms of
EGTRRA and the guidance issued thereunder;

 

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of January
1, 2002, except as otherwise specified:

 

1. Each place the phrase “separates from service” or “separated from service”
appears in the Plan is amended to read as “severs from employment” or “severed
from employment,” respectively.

 

2. Section 1.21(a)(2) of the Plan is amended to read as follows:

 

(2) any elective deferral [as defined in Code Section 402(g)(3)], and any amount
which is contributed or deferred by an Affiliate at the election of the Employee
and which is not includible in the gross income of the Employee by reason of
Code Section 125, 457 or 132(f)(4), including any amounts not available to an
Employee in cash in lieu of group health coverage because the Employee is unable
to certify that he has other health coverage; minus

 

3. Section 1.21(a)(5) of the Plan is amended to read as follows:

 

(5) all Compensation in excess of $200,000 [or such other limit as is applicable
for the Plan Year under Code Section 401(a)(17)].



--------------------------------------------------------------------------------

4. Section 1.21(b) of the Plan is amended to read as follows:

 

(b) Section 404 Compensation. Solely for purposes of Section 6.1 (relating to
maximum deductible contribution limitations under Code Section 404),
“Compensation” shall mean, with respect to a Participant for a specified period,
the amounts from all Affiliates referred to in subsections (a)(1) and (a)(2)
hereof minus the amount described in subsection (a)(5) hereof.

 

5. Section 1.36 of the Plan is amended to read as follows:

 

1.36 Eligible Retirement Plan shall mean either (i) an individual retirement
account described in Code Section 408(a), (ii) an individual retirement annuity
described in Code Section 408(b) (other than an endowment contract), (iii) a
qualified trust described in Code Section 401(a) which is a defined contribution
plan the terms of which permit the acceptance of rollover distributions, (iv) an
annuity Plan described in Code Section 403(a), (v) an annuity contract described
in Code Section 403(b), or (vi) an eligible plan under Code Section 457(b) which
is maintained by a state, political subdivision of a state or any agency or
instrumentality of a state or political subdivision of a state. This definition
shall also apply in the case of a distribution to a surviving spouse, or to a
spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p).

 

6. Section 1.37 of the Plan is amended to read as follows:

 

1.37 Eligible Rollover Distribution shall mean any distribution to (i) a
Participant, (ii) his Surviving Spouse (after his death), or (iii) his Spouse or
former Spouse who is his alternate payee under a qualified domestic relations
order (see Sections 9.5 and 15.1), of all or any portion of the balance to his
credit in a qualified trust (including any distribution to a Participant of all
or any portion of his Account); provided, an “Eligible Rollover Distribution”
shall not include (A) any distribution which is one of a series of substantially
equal periodic payments made, not less frequently than annually, (x) for the
life (or life expectancy) of the Participant or the joint lives (or joint life
expectancies) of the Participant and his Beneficiary, or (y) for a specified
period of 10 years or more, (B) any distribution to the extent such distribution
is required under Code Section 401(a)(9), (C) the portion of any distribution
that is not includible in gross income of the distributee (other than After-Tax
Contributions and earnings thereon), (D) withdrawals on account of hardship, as
described in Code Section 401(k)(2)(B)(i)(IV) and the regulations thereunder,
and (E) distributions which total less than $200 in a Plan Year.

 

7. Section 1.67 of the Plan is amended to read as follows:

 

1.67 Rollover Contribution shall mean an amount contributed to the Trust Fund
(and received and accepted by the Trustee) which constitutes an

 

2



--------------------------------------------------------------------------------

“eligible rollover contribution” as defined in Code Section 402(f)(2)(A), other
than an eligible rollover contribution of after-tax employee contributions. An
amount shall be treated as a Rollover Contribution only to the extent that its
acceptance by the Trustee is permitted under the Code (including the regulations
and rulings promulgated thereunder).

 

8. Section 6.5 of the Plan is deleted in its entirety, and a new Section 6.5 is
added to read as follows:

 

6.5 [RESERVED]

 

9. Section 6.7(a) of the Plan is amended to read as follows:

 

(a) General Limit on Annual Additions. In no event shall the Annual Addition to
a Participant’s Account for any Limitation Year, under the Plan and any other
Defined Contribution Plan maintained by an Affiliate, exceed the lesser of:

 

(1) $40,000 (as adjusted by the Secretary of the Treasury under Code Section
415(d) to reflect cost-of-living increases); or

 

(2) 100 percent of such Participant’s Compensation.

 

10. Section 9.1(b)(1) of the Plan is amended to read as follows:

 

(1) Except as otherwise provided in this subsection (b)(1) or in subsections (c)
and (d) hereof, benefits payable to a Participant under this Section shall be
distributed as soon as administratively practicable after the later of (i) the
date the Participant becomes Disabled or severs from employment with all
Affiliates for any reason other than death or (ii) the date such Participant
submits a written election (or an election through an electronic medium) to
receive such benefits in such manner as provided by the Administrative
Committee. In order for such Participant’s election to be valid, his election
must be filed with the Administrative Committee within the 90-day period ending
on such distribution date, and the Administrative Committee (no later than 30
days and no earlier than 90 days before such distribution date) must have
presented him with a notice informing him of his right to defer his
distribution; provided, the Participant may elect to waive the minimum 30-day
notice period and to receive his distribution before the end of such period.

 

11. Section 9.1(b)(2) of the Plan is amended to read as follows:

 

(2) Notwithstanding the foregoing provisions of this subsection (b), in the
event that the vested portion of the Account of any Participant who severs from
the employment of all Affiliates is less than or equal to $5,000, the full
vested amount of such benefit automatically shall be paid to such Participant

 

3



--------------------------------------------------------------------------------

in one single-sum, cash-out distribution as soon as practicable after the date
the Participant severs from employment. In the event a Participant has no vested
interest in his Matching and/or Transfer Account from company contributions at
the time of his severance from employment, he shall be deemed to have received a
cash-out distribution of such Accounts at the time of his severance from
employment, and the forfeiture provisions of Section 8.3 shall apply.

 

12. Section 9.1(b) of the Plan is amended by adding the following new subsection
(6):

 

(6) Notwithstanding any provision of the Plan to the contrary, with respect to
distributions under the Plan made for calendar years beginning on or after
January 1, 2003, the Plan will apply the minimum distribution requirements of
Code Section 401(a)(9) in accordance with the final regulations under Code
Section 401(a)(9) that were published in the Federal Register on April 17, 2002.

 

13. Section 9.1(c) of the Plan is amended to read as follows:

 

(c) Restrictions on Distributions from Before-Tax and Supplemental Accounts.
Notwithstanding anything in the Plan to the contrary, (i) amounts in a
Participant’s Before-Tax and Supplemental Accounts and (ii) amounts in a
Participant’s Transfer Accounts credited with before-tax contributions and
company contributions used to satisfy the Code Section 401(k) actual deferral
percentage test and company contributions used to satisfy the Code Section
401(m) actual contribution percentage test shall not be distributable to such
Participant earlier than the earliest of the following to occur:

 

(1) The Participant’s death, Disability or severance from employment with all
Affiliates;

 

(2) The termination of the Plan without the establishment or maintenance of a
successor defined contribution plan [other than an employee stock ownership plan
as defined in Code Section 4975(e)] at the time the Plan is terminated or within
the period ending 12 months after the final distribution of all assets in all
Before-Tax, Supplemental and Transfer Accounts described above in this
subsection (c); provided, if fewer than 2 percent of the Employees who are or
were eligible under the Plan at the time of its termination are or were eligible
under another defined contribution plan at any time during the 24-month period
beginning 12 months before the time of termination, such other plan shall not be
a successor plan; provided, for an event described in this subsection (c)(2) to
constitute an event permitting a distribution from the Before-Tax and
Supplemental Accounts (or the affected Transfer Accounts), such distribution
must be made on account of such event in the form of a lump sum distribution, as
defined in Code Section 402(e)(4)(D) (without regard to subclauses (I), (II),
(III) and (IV) of clause (i) thereof);

 

4



--------------------------------------------------------------------------------

(3) The attainment by such Participant of age 59 1/2; or

 

(4) The Participant’s incurrence of a financial hardship as described in Section
10.2.

 

14. Section 9.1(e) of the Plan is deleted in its entirety.

 

15. Section 9.3(b) of the Plan is amended to read as follows:

 

(b) Direct Rollover Distributions. If a Participant, Surviving Spouse or a
spousal alternate payee under a qualified domestic relations order who is the
recipient of any Eligible Rollover Distribution elects to have such Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan and specifies
(in such form and at such time as the Administrative Committee may prescribe)
the Eligible Retirement Plan to which such distribution is to be paid, such
distribution shall be made in the form of a direct trustee-to-trustee transfer
to the specified Eligible Retirement Plan; provided, such transfer shall be made
only to the extent that each portion of the Eligible Rollover Distribution
either (i) would be included in gross income if not so transferred [determined
without regard to Code Sections 402(c) and 403(a)(4)], or (ii) represents
after-tax employee contributions which are paid directly to an individual
retirement account or annuity described in Code Section 408(a) or (b) or to a
qualified defined contribution plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.

 

16. Section 9.4 of the Plan is deleted in its entirety, and a new Section 9.4 is
added to read as follows:

 

9.4 [RESERVED]

 

17. Section 9.8 of the Plan is amended to read as follows:

 

9.8 Claims.

 

(a) Participant Rights. If a Participant has any grievance, complaint or claim
concerning any aspect of the operation or administration of the Plan or Trust,
including but not limited to claims for benefits and complaints concerning the
investments of Plan assets (collectively referred to herein as “claim” or
“claims”), the Participant shall submit the claim in accordance with the
procedures set forth in this Section. All such claims must be submitted within
the “applicable limitations period.” The “applicable limitations period” shall
be 2 years, beginning on (i) in the case of any payment, the date on which the
payment was made, or (iii) for all other claims, the date on which the action
complained of occurred. Additionally, upon denial of an appeal pursuant to
subsection (c) hereof, a Participant shall have 90 days within which to bring
suit against the Plan for any grievance complaint or claim related to such
denied appeal; any such suit initiated after such 90-day period shall be
precluded.

 

5



--------------------------------------------------------------------------------

(b) Procedure. Claims for benefits under the Plan may be filed with the
Administrative Committee on forms supplied by the Administrative Committee in
accordance with subsection (b)(1) or (b)(2) hereof, as applicable.

 

(1) Generally. Except as provided in subsection (b)(2) hereof, the
Administrative Committee shall furnish to the claimant written notice of the
disposition of a claim within 90 days after the application therefor is filed;
provided, if special circumstances require an extension of time for processing
the claim, the Administrative Committee shall furnish written notice of the
extension to the claimant prior to the end of the initial 90-day period, and
such extension shall not exceed one additional, consecutive 90-day period. In
the event the claim is denied, the notice of the disposition of the claim shall
provide the specific reasons for the denial, cites of the pertinent provisions
of the Plan, an explanation as to how the claimant can perfect the claim and/or
submit the claim for review (where appropriate), and a statement of the
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse determination on review.

 

(2) Claims Based on an Independent Determination of Disability. With respect to
a claim for benefits under the Plan based on Disability (other than approval for
payment of benefits, directly or indirectly, under any long-term disability plan
maintained by a Participating Company), the Administrative Committee shall
furnish to the claimant written notice of the disposition of a claim within 45
days after the application therefor is filed; provided, if matters beyond the
control of the Administrative Committee require an extension of time for
processing the claim, the Administrative Committee shall furnish written notice
of the extension to the claimant prior to the end of the initial 45-day period,
and such extension shall not exceed one additional, consecutive 30-day period;
and, provided further, if matters beyond the control of the Administrative
Committee require an additional extension of time for processing the claim, the
Administrative Committee shall furnish written notice of the second extension to
the claimant prior to the end of the initial 30-day extension period, and such
extension shall not exceed an additional, consecutive 30-day period. Notice of
any extension under this subsection (b)(2) shall specifically explain the
standards on which entitlement to a benefit is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues. In the event the claim is denied, the notice of the
disposition of the claim shall provide the specific reasons for the denial,
cites of the pertinent provisions of the Plan, an explanation as to how the
claimant can perfect the claim and/or submit the claim for review (where
appropriate), and a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse determination on review.

 

6



--------------------------------------------------------------------------------

(c) Review Procedure. Any Participant or Beneficiary who has been denied a
benefit, or his duly authorized representative, shall be entitled, upon request
to the Administrative Committee, to appeal the denial of his claim in accordance
with subsection (c)(1) or (c)(2) hereof, as applicable.

 

(1) Generally. Except as provided in subsection (c)(2) hereof, the claimant or
his duly authorized representative may review pertinent documents related to the
Plan and in the Administrative Committee’s possession in order to prepare the
appeal. The form containing the request for review, together with a written
statement of the claimant’s position, must be filed with the Administrative
Committee no later than 60 days after receipt of the written notification of
denial of a claim provided for in subsection (b) hereof. The Administrative
Committee’s decision shall be made within 60 days following the filing of the
request for review and shall be communicated in writing to the claimant;
provided, if special circumstances require an extension of time for processing
the appeal, the Administrative Committee shall furnish written notice to the
claimant prior to the end of the initial 60-day period, and such an extension
shall not exceed one additional 60-day period. If unfavorable, the notice of
decision shall explain the reason or reasons for denial, indicate the provisions
of the Plan or other documents used to arrive at the decision, and state the
claimant’s right to bring a civil action under ERISA Section 502(a).

 

(2) Claims Based on an Independent Determination of Disability. With respect to
an appeal of a denial of benefits under the Plan based on Disability (other than
approval for payment of benefits, directly or indirectly, under any long-term
disability plan maintained by a Participating Company), the claimant or his duly
authorized representative may review pertinent documents related to the Plan and
in the Administrative Committee’s possession in order to prepare the appeal. The
form containing the request for review, together with a written statement of the
claimant’s position, must be filed with the Administrative Committee no later
than 180 days after receipt of the written notification of denial of a claim
provided for in subsection (b) hereof. The Administrative Committee’s decision
shall be made within 45 days following the filing of the request for review and
shall be communicated in writing to the claimant; provided, if special
circumstances require an extension of time for processing the appeal, the
Administrative Committee shall furnish written notice to the claimant prior to
the end of the initial 45-day period, and such an extension shall not exceed one
additional 45- day period. The Administrative Committee’s review shall not
afford deference to the initial adverse benefit determination and shall be

 

7



--------------------------------------------------------------------------------

conducted by an individual who is neither the individual who made the adverse
benefit determination that is the subject of the appeal, nor the subordinate of
such individual. In deciding an appeal of any adverse benefit determination that
is based in whole or in part on a medical judgment, the Administrative Committee
shall consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment and who is
neither an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal, nor the subordinate of any such
individual. If unfavorable, the notice of decision shall explain the reason or
reasons for denial, indicate the provisions of the Plan or other documents used
to arrive at the decision, state the claimant’s right to bring a civil action
under ERISA Section 502(a), and identify all medical or vocational experts whose
advice was obtained by the Administrative Committee in connection with a
claimant’s adverse benefit determination.

 

(d) Satisfaction of Claims. Any payment to a Participant or Beneficiary, or to
his legal representative or heirs at law, all in accordance with the provisions
of the Plan, shall to the extent thereof be in full satisfaction of all claims
hereunder against the Trustee, the Administrative Committee, and the
Participating Companies, any of whom may require such Participant, Beneficiary,
legal representative or heirs at law, as a condition to such payment, to execute
a receipt and release therefor in such form as shall be determined by the
Trustee, the Administrative Committee or the Participating Companies, as the
case may be. If receipt and release shall be required but execution by such
Participant, Beneficiary, legal representative or heirs at law shall not be
accomplished so that the terms of Section 9.1(b) (dealing with the timing of
distributions) may be fulfilled, such benefits may be distributed or paid into
any appropriate court or to such other place as such court shall direct, for
disposition in accordance with the order of such court, and such distribution
shall be deemed to comply with the requirements of Section 9.1(b).

 

18. Section 14.1 of the Plan is amended to read as follows:

 

14.1 Top-Heavy Plan Years.

 

The provisions set forth in this Article XIV shall become effective for any Plan
Years with respect to which the Plan is determined to be a Top-Heavy Plan and
shall supersede any other provisions of the Plan which are inconsistent with
these provisions; provided, if the Plan is determined not to be a Top-Heavy Plan
in any Plan Year subsequent to a Plan Year in which the Plan was a Top-Heavy
Plan, the provisions of this Article XIV shall not apply with respect to such
subsequent Plan Year; provided further, the provisions of this Article XIV shall
not apply with respect to any Plan Year beginning after December 31, 2001, in
which the Plan consists solely of a cash or deferred arrangement which meets the
requirements of Code Section 401(k)(12) and

 

8



--------------------------------------------------------------------------------

matching contributions with respect to which the requirements of Code Section
401(m)(11) are met; and, provided further, to the extent that any of the
requirements of this Article XIV shall no longer be required under Code Section
416 or any other Section of the Code, such requirements shall be of no force or
effect.

 

19. Section 14.2(b)(2) of the Plan is amended to read as follows:

 

(2) Key Employee. The term “Key Employee” shall mean an Employee defined in Code
Section 416(i) and the regulations promulgated thereunder. Generally, Key
Employee shall mean an Employee, former Employee or deceased Employee (and the
beneficiaries of any such Employee) who, at any time during the Plan Year that
includes the Determination Date, was either:

 

(A) An officer of an Affiliate having a combined annual Compensation from all
Affiliates greater than $130,000 [or such other amount as is applicable for the
Plan Year under Code Section 416(i)(1)(A)(i)]; provided, no more than 50
Employees (or, if lesser, the greater of 3 or 10 percent of all Employees of an
Affiliate) shall be treated as officers of an Affiliate;

 

(B) A 5-percent owner [or constructive owner within the meaning of Code Section
318, as modified by Code Section 416(i)(1)(B)(iii)] of an Affiliate; or

 

(C) A 1-percent owner (or constructive owner within the meaning of Code Section
318, as modified by Code Section 416(i)(1)(B)(iii) and the regulations
promulgated thereunder) of an Affiliate having a combined annual Compensation
from all Affiliates of more than $150,000.

 

20. Section 14.2(c)(3) of the Plan is amended to read as follows:

 

(3) The value of any account balance under any Defined Contribution Plan and the
present value of any accrued benefit under any Defined Benefit Plan as of any
Determination Date shall be increased by the aggregate distributions made under
the plan (including distributions under a terminated plan which, if it had not
been terminated, would have been included in a Required Aggregation Group)
during the 1-year period ending on the Determination Date (or, in the case of
distributions made for a reason other than severance from employment, death, or
disability, the 5-year period ending on the Determination Date);

 

9



--------------------------------------------------------------------------------

21. Section 14.2(c)(4) of the Plan is amended to read as follows:

 

(4) Accrued benefits and accounts of the following individuals shall not be
taken into account for a Plan Year: (A) any Non-Key Employee who, in a prior
Plan Year, was a Key Employee or (B) any Employee who had not performed any
services for a Participating Company at any time during the 1-year period ending
on the Determination Date for such Plan Year;

 

22. The final sentence of Section 14.3(c) of the Plan is amended to read as
follows:

 

For purposes of this subsection (c), (i) qualified nonelective contributions
made by the Controlling Company in order to satisfy the anti-discrimination
tests of Code Section 401(k) or Section 401(m) (for example, Supplemental
Contributions) may be treated as company Contributions, (ii) Before-Tax and
Matching Contributions shall be taken into account as company Contributions for
Key Employees, (iii) Matching Contributions may be treated as company
Contributions and may be taken into account for satisfying the minimum
contribution requirement for Non-Key Employees, and (iv) Before-Tax
Contributions shall not be taken into account for satisfying the minimum
contribution requirement for Non-Key Employees.

 

23. Section 15.13 of the Plan is amended to read as follows:

 

15.13 Plan Expenses.

 

As permitted under the Code and ERISA, expenses incurred with respect to
administering the Plan and Trust shall be paid by the Trustee from the Trust
Fund to the extent such costs are not paid by the Participating Companies or to
the extent the Controlling Company requests that the Trustee reimburse it or any
other Participating Company for its payment of such expenses. Upon request, the
Trustee shall reimburse the Controlling Company for its salary and other labor
costs related to the Plan to the extent that such costs constitute proper Plan
expenses. The Administrative Committee may provide for such expenses to be
charged against earnings as provided in Section 7.5, Forfeitures as provided in
Section 5.6 or Participants’ Accounts (on a per capita basis, in proportion to
the value of such Accounts or on any other basis permitted under the Code and
ERISA). The Administrative Committee may provide for any expenses specifically
attributable to transactions involving an Account to be charged against such
Account.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrative Committee has caused its duly authorized
member to execute this Amendment on the date first written above.

 

ADMINISTRATIVE COMMITTEE

By:

 

/s/ Patricia M. Jones

--------------------------------------------------------------------------------

 

11